Mr. Justice Bean,
after stating the facts, delivered the opinion of the court.
This is not a suit to correct or reform a deed, and hence there are but two questions for decision on this appeal — first, whether, under the allegation that, at the time the deed was made by the plaintiff and Willis to the Oregon & California Railroad Co., it was understood and agreed that the words “for all legitimate railroad, depot, and warehouse purposes” should not mean or include a hotel or eating house, plaintiff is entitled to an injunction restraining the defendants from maintaining a hotel on the premises conveyed, because in violation of the terms of the grant; and, second, if not, whether the hotel constructed and now maintained by the defendants the Southern Pacific Co. and Clarke is for “ legitimate railroad purposes.” Considerable discussion was had at the argument as to whether the deed in question conveyed to the railroad company the fee of the land therein described, or a mere easement therein. But, for the purposes of this appeal, that question is immaterial. In any event, the grant was for legitimate railroad, depot,, and warehouse purposes only : Breckinridge v. Delaware, etc. R. R. Co. (N. J. ch.) 33 Atl. 800 ; Robinson v. Missisquoi R. R. Co. 59 Vt. 426 (10 Atl. 522); Thornton v. Trammell, 39 Ga. 202.
1. We come, then, directly to a consideration of the question as to whether parol evidence is admissible to show that the words “legitimate railroad purposes” were used in the deed in a particular sense. * It is an *500elementary rule of law that parol evidence cannot be admitted to contradict or vary a written instrument; and it is equally well settled that parol evidence may not be given to show that common words, the meaning of which is plain, and which do not appear from the context to have been used in a peculiar sense, were in fact so used. Mr. Greenleaf, after stating the rule that parol evidence is always receivable to define and explain the meaning of words in a contract which are purely technical or local, or which have two meanings — the one common and universal, and the other technical or local — or where words and phrases are used in a peculiar sense by members of a particular religious sect, says : ‘ ‘ But beyond this the principle does not extend. If, therefore, a contract is made in ordinary and popular language, to which no local or technical and peculiar meaning is attached, parol evidence, it seems, is not admissible to show that in that particular case the words were used in any other than their ordinary and popular sense 1 Greenleaf, Ev. (15 ed.) § 295.
' And Lord Chief Justice Tindall says : “The general rule I take to be that where the words of any written instrument are free from ambiguity"in themselves, and where external circumstances do not create any doubt or difficulty as to the proper application of those words to claimants under the instrument, or the subject-matter to which the instrument relates, such instrument is always to be construed according to the strict, plain, common meaning of the words themselves, and that in such case evidence dehors the instrument, for the purpose of explaining it according to the surmised or alleged intention *501of the parties to the instrument, is utterly inadmissible. If it were otherwise, no lawyer would be safe in advising upon the construction of a written instrument, nor any party in taking under it; for the ablest advice might be controlled, and the clearest title undermined, if at some future period parol evidence of the particular meaning which the party affixed to his words, or of his secret intention in making the instrument, or of the objects he meant to take benefit under it, might be set up to contradict or vary the plain language of the instrument itself:” Shore v. Wilson, 9 Clark & F. *355, *565. And Mr. Justice Clifford, in Moran v. Prather, 90 U. S. (23 Wall.) 492, 501, 23 L. Ed. 123, speaking in reference to the same subject, says: “Ambiguous words or phrases may be reasonably construed to affect the intention of the parties, but the province of construction, except when technical terms are employed, can never extend beyond the language employed, the subject-matter, and the surrounding circumstances.” It is, therefore, not competent for either of the parties to a contract, where its language is plain and unambiguous, to prove by parol evidence how it was understood, or the meaning of the words used: 1 Rice, Ev. 250; Kemble v. Lull, 3 McLean, 272 (Fed. Cas. No. 7683); Davis v. Shafer (C. C.), 50 Fed. 764. Applying this rule to the case in hand, it is clear that the plaintiff cannot show by parol testimony that the deed from himself and Willis to the railroad company was not intended to, and did .not, convey to such company the right to use the property for all legitimate railroad purposes.
2. It is claimed, however, on behalf of the plaintiff, that the hotel is not a legitimate or proper railroad purpose, because it is used for the accommodation of the general public, and not for the passengers and employees of the railroad company. The erection and maintenance *502by railway companies of hotels or eating stations at suitable and convenient places along their roads for the use and accommodation of their employees and passengers is not ‘only a legitimate and proper railroad use, but almost, if not quite, a necessity, in many instances, of tnodern railway travel. A railway company has an undoubted right to use its property in any way the exigencies of its business or the convenience or accommodation of its passengers may require or suggest: Gudger v. Richmond, etc. Ry. Go. 106 N. C. 481 (43 Am. & Eng. R. R. Cas. 606, 11 S.,E. 515); Western Union Tel. Co. v. Rich, 19 Kan. 517 (27 Am. Rep. 159) ; Gurney v. Minneapolis, etc. Elev. Co. 63 Minn. 70 (30 L. R. A. 534, 65 N. W. 136) ; Illinois, etc. R. R. Co. v. Wathen, 17 Ill. App. 582. And, in cases where hotels or eating houses appear to be reasonably necessary for the convenience of its employees and passengers, their maintenance is a legitimate railroad purpose. But an eating house or hotel kept for the accommodation of the general public, and not as an incident to the operation and management of the railway, cannot be so considered. As to whether a given hotel or eating house is maintained for railroad purposes is therefore largely a mixed question of law and fact, to be determined from the circumstances of each particular case. The question as to when and under what circumstances a hotel is a necessary or legitimate railroad use or purpose is quite fully considered in Milwaukee & St. P. Ry. Co. v. Board of Supers of Crawford County, 29 Wis. 116 ; Milwaukee & St. P. Ry. Co. v. City of Milwaukee, 34 Wis. 271; Chicago, M. & St. P. Ry. Co. v. Board of Sup’rs of Crawford County, 48 Wis. 666 (5 N. W. 3), and, within the doctrine of these cases, we are of the opinion that, under the allegations of the complaint, the operation of the hotel in question cannot be held, as a matter of law, to be a “legitimate railroad purpose, ’ ’ and within the terms of the grant from *503the plaintiff, because it is alleged that it is not necessary, and does not add to the comfort, convenience, or safety of the railway passengers, but is for the accommodation of the general public. It seems to us, therefore, the demurrer should be overruled, and the case tried upon its merits, so that the court, aided by the testimony, can determine whether the hotel is in fact a legitimate railroad purpose.
But little need be said in reference to the second cause of suit. The complaint does not show any injury to the plaintiff by the alleged violation of the contract pleaded. It is nowhere alleged'that he ever attempted to avail himself of the right given by the contract, although a period of sixteen years has elapsed since its execution ; nor is it averred that he has any use for the water, or is damaged or injured in any way by its alleged diversion. It follows that the decree of the court below must be reversed, the demurrer overruled, and the cause remanded for further proceedings consistent with this opinion, and it is so ordered. Reversed.